Citation Nr: 1754379	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  15-03 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent for degenerative disc disease (DDD) of the lumbar spine.

2.  Entitlement to an initial rating higher than 10 percent for degenerative joint disease (DJD) of the right knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from December 1948 to December 1951.  He served in the Korean War, where he was awarded the Combat Infantry Badge and the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for the above-listed conditions.  The Veteran's lumbar spine condition was assigned a 20 percent rating and his right knee condition was assigned a 10 percent rating.  Both ratings were effective from October 29, 2011.  However, in a December 2014 rating decision, the RO determined that this effective date was clearly and unmistakably erroneous with respect to the right knee, and a corrected effective date of October 29, 2012, was assigned.

The Board remanded the matter in January 2014 to allow the Agency of Original Jurisdiction (AOJ) to issue a statement of the case (SOC).  The SOC was issued in December 2014, and the Veteran subsequently perfected his appeal.  He then testified before the undersigned Veterans Law Judge at a Board hearing in August 2016.  In November 2016, the matter was remanded for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).



	(CONTINUED ON NEXT PAGE)


FINDINGS OF FACT

1.  Lumbar spine DDD is not manifested by forward flexion of 30 degrees or less, or by ankylosis of the spine.

2.  Right knee DJD is not manifested by flexion of 30 degrees or less, or by recurrent subluxation or lateral instability.

3.  From November 12, 2014, to April 15, 2015, right knee DJD was manifested by extension limited to 10 degrees. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 20 percent for lumbar spine DDD have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2017).

2.  The criteria for an initial rating higher than 10 percent for right knee DJD have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5260 (2017).

3.  From November 12, 2014, to April 15, 2015, the criteria for a separate 10 percent rating for right knee DJD based on limitation of extension have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5261 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2017).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).

When rating musculoskeletal disabilities based on limitation of motion, VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, pain that does not result in additional functional loss does not warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (holding that pain alone does not constitute function loss, but is just one fact to be considered when evaluating functional impairment).

I.  Lumbar Spine

The Veteran is currently assigned a 20 percent rating for his lumbar spine DDD under Diagnostic Code (DC) 5242, which is part of the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.  Under that formula, a higher 40 percent rating is assigned when forward flexion of the thoracolumbar spine is limited to 30 degrees or less, or when there is favorable ankylosis of the entire thoracolumbar spine.

Ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (ankylosis is immobility and consolidation of a joint due to disease, injury, or surgical procedure).

In this case, a higher rating is not warranted because neither forward flexion limited to 30 degrees or ankylosis of the spine has not been shown.  A February 2013 VA examination documented forward flexion of 55 degrees, with the onset of pain at 45 degrees.  These findings were unchanged with repetitive testing.  A January 2017 VA examination documented 50 degrees of forward flexion, and the examiner noted that the Veteran was told to stop his motion at the point where pain developed.  There was no change with repetitive testing, and the examiner stated that he was not able to objectively and repetitively measure (with a goniometer) the change in range of motion with repeated use over time.  No ankylosis was documented during either examination.

The General Rating Formula also provides the separate ratings will be assigned for any neurologic abnormalities associated with a spine disability.  In this case, however, both the February 2013 and January 2017 VA examinations found no radiculopathy or other neurologic conditions.  Although strength in the lower extremities was noted to be 4/5, this was attributed to the Veteran's service-connected bilateral knee conditions.

Finally, disabilities of the spine may also be rated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  However, ratings under this formula are based on "incapacitating episodes," which are defined as periods of acute signs and symptoms due to IVDS that require bed rest prescribed by a physician and treatment by a physician.  The Veteran's treatment records and the two VA examination reports do not document any such findings.

For these reasons, an initial rating for DDD of the lumbar spine higher than 20 percent is not warranted.  In making this determination, the Board acknowledges that the Veteran is competent to report that he experiences certain symptoms such as back pain and stiffness.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran to be credible in his reports of the symptoms he experiences.  However, when his reports are viewed alongside the objective medical findings of record, the weight of the evidence supports an overall level of impairment consistent with the current 20 percent rating.

II.  Right Knee

The Veteran is currently assigned a 10 percent rating for his right knee under DC 5260, which governs limitation of flexion of the knee.  38 C.F.R. § 4.71a.  A higher 20 percent rating is assigned when flexion is limited to 30 degrees.  However, flexion of the right knee during the appeal period was, at worst, 80 degrees as measured during a January 2017 VA examination.  The examiner noted that the Veteran was told to stop his motion at the point where pain developed.  There was no change with repetitive testing.  

As an aside, the examiner explained that passive range of motion (motion aided by another) was not conducted because its purpose was to help maintain flexibility and mobility.  The extent of the stretching was determined by how much the muscles involved would elongate.  The examiner explained that the potential for harm to the joint and surrounding soft tissue far outweighed the benefits of passively manipulating the joint to its maximum point merely for the purpose of measuring movement for non-therapeutic purposes.

In any case, additional range of motion testing conducted during a November 2014 VA examination documented 100 degrees of flexion.  VA treatment records from November 2012, April 2015, April 2016, and November 2016, as well as private records from April 2014, all documented full range of motion.  Therefore, the evidence does not support a finding that flexion of the right knee was limited to 30 degrees or less.

The Board has also considered whether a separate rating is warranted based on limitation of extension, which is rated under DC 5261.  A 10 percent rating is assigned under that code when knee extension is limited to 10 degrees, and a 20 percent rating is assigned when extension is limited to 15 degrees.  

For the most part, the evidence shows full extension (0 degrees) of the right knee, including in VA records dated November 2012, April 2015, April 2016, and November 2016, as well as April 2014 private records and the January 2017 VA examination.  However, the November 12, 2014, VA examination found extension limited to 10 degrees, consistent with the 10 percent rating.  Full extension is not documented again until VA treatment records from April 16, 2015.  Therefore, a separate 10 percent rating is warranted for that period.  An even higher 20 percent rating is not appropriate, however, as extension was not shown to be limited to 15 degrees.

Finally, the Board has considered whether a separate rating should be assigned under DC 5257, which addresses recurrent subluxation or lateral instability of the knee.  Ratings of 10, 20, and 30 percent are assigned for slight, moderate, and severe levels of disability, respectively.  These descriptive terms are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.

Here, the only evidence of any instability is from the Veteran's August 2016 hearing testimony, in which he reports that his knee has given out "a couple of times."  While the Board has considered the Veteran's statements, they suggest very infrequent giving way of the right knee which would not correspond to a compensable level of impairment.  This is particularly true when viewed alongside  the April 2014 private records, November 2014 VA examination, and January 2017 VA examination, which all document objectively normal stability of the knee.  Therefore, a separate rating under DC 5257 is not warranted.



ORDER

An initial rating higher than 20 percent for DDD of the lumbar spine is denied.

An initial rating higher than 10 percent for DJD of the right knee is denied.

A separate 10 percent rating for right knee DJD based on limitation of extension is granted from November 12, 2014, to April 15, 2016.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


